 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID NATHANIEL ROBERTS,                             Case No. 1:18-cv-01237-DAD-SAB (PC)
12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                           FOR RELIEF FROM MONTHLY FILING
13            v.                                           FEE PAYMENT REQUIREMENT
14    SGT. HUCKLEBERRY, et al.,                            (ECF No. 46)
15                        Defendants.
16

17           Plaintiff David Nathaniel Roberts is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for relief from the monthly filing fee

20   payment requirement, filed on July 19, 2019. (ECF No. 46.) In his motion, Plaintiff requests that

21   the Court either decrease, or remove, the 20% monthly filing fee obligation currently on his trust

22   account because the monthly filing fee payment is not leaving him with enough money to purchase

23   food, soap, deodorant, toothpaste, stationary, and other necessities. Plaintiff asserts that he will pay

24   off the filing fee later in time or when and if this case settles.

25           However, an obligation to pay the $350.00 filing fee arises whenever a civil action is

26   initiated. 28 U.S.C. §§ 1914(a) & 1915(b)(1). Further, 28 U.S.C. § 1915(b)(2) provides that a

27   prisoner proceeding in forma pauperis “shall be required to make monthly payments of 20 percent

28   of the preceding month’s income credited to the prisoner’s account[]” until the complete $350.00
                                                          1
 1   filing fee is paid. Since Plaintiff has not provided the Court with any evidence proving that he has

 2   paid the full amount of the $350.00 filing fee for this action, Plaintiff is obligated to continue

 3   making the monthly payments of 20% until the filing fee is completely paid. While the Court may

 4   be sympathetic to Plaintiff’s position, the Court has no authority to relieve Plaintiff of his monthly

 5   filing fee payment obligation. Accordingly, Plaintiff’s motion for relief from the monthly filing

 6   fee payment requirement, (ECF No. 46), is HEREBY DENIED.

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:    August 1, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
